MEMORANDUM **
Marvell Lemon Tullos appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(ii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Tullos contends that the district court erred by determining that he did not qualify for safety-valve relief under 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. We disagree, and conclude that the district court did not clearly err in determining that Tullos did not meet his burden of establishing that he had truthfully provided to the government all information and evidence he had concerning the conspiracy. See United States v. Mejia-Pimental, 477 F.3d 1100, 1105-06 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.